Citation Nr: 0734056	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1975 to 
February 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   In that decision, the RO denied a claim for 
service connection for both bilateral hearing loss and 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  
 
Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  

In this case, the veteran contends that he has hearing loss 
and tinnitus, which he believes are attributable to noise 
exposure during service in the navy.  The veteran reported 
that while in service he was exposed to loud noise from such 
activities as standing watch as forward lookout with little 
or no hearing protection, using pneumatic drills on a daily 
basis, being assigned to gun crew with little or no hearing 
protection, and assignment to sleeping quarters directly 
below a gun mount.  

The service medical records indicate that the veteran did 
experience a slight decrease in hearing acuity between 
audiograms at entrance and separation.  The veteran's service 
medical records also show that he was given one pair of ear 
plugs in January 1978, toward the end of his service.    

The veteran underwent a private, post-service audiology 
examination in March 2004, at which time John P. Taggert, 
M.D. diagnosed the veteran with mild high frequency hearing 
loss and tinnitus, stating that it is "likely as not, or at 
least possible" that exposure to noise while in the navy 
caused these disabilities.  However, the audiometric findings 
were provided in graphic instead of numeric form.  The Board 
is unable interpret the audiograms which are presented in 
graphic rather than numerical form.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).     

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  Therefore, a VA audiology examination 
is necessary for the Board to determine whether the veteran 
has a hearing disability under VA standards.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological evaluation.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should determine whether the 
veteran has hearing loss and/or tinnitus; 
and if so, provide a medical opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss or tinnitus had 
its onset during active service or is 
related to any in-service disease or 
injury, including noise exposure.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

